EXHIBIT 10.2

 

WAIVER AND MUTUAL RELEASE

 

This Waiver and Mutual Release (this “Agreement”), is made and entered into on
October 23, 2014 (the “Effective Date”), between Platinum Technologies Ventures,
LLC, a Nevada limited liability company (“Payor”) and SearchCore, Inc., a Nevada
corporation (“Holder”). Payor and Holder may be referred to herein as a “Party”
and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Payor is obligated to pay Holder, pursuant to that certain Operating
Expesnes Non-Recourse Secured Promissory Note (the “Note”), the sum of up to
Ninety Thousand Dollars ($90,000), which amount was to be advanced to Payor by
Holder for operating expenses at the rate of Fifteen Thousand Dollars ($15,000)
per month (the “Operating Expense Advances”);

 

WHEREAS, as of the date hereof, Holder has advanced a total of Forty Five
Thousand Dollars ($45,000) to Payor as Operating Expense Advances pursuant to
the Note;

 

WHEREAS, the Parties wish to discharge one another from any further obligations
arising under the Note and forever resolve any disputes among them related
thereto.

 

NOW, THEREFORE, in consideration of the conditions, covenants and agreements set
forth below, and other good and valuable consideration, the sufficiency of which
is hereby acknowledged, Payor and Holder agree as follows:

 

AGREEMENT

 

 1. Incorporation. The above-mentioned recitals are hereby incorporated into,
and made a part of, this Agreement.   

 

 2. Consideration. As consideration for the release, promises, and restrictive
covenants set forth in this Agreement, (i) Payor agrees that Holder has no
obligation to pay any additional Operating Expense Advances and (ii) Holder
agrees that Payor is not obligated to repay Holder any outstanding principal
amount or any accrued interest arising under the Note.   

 

 3. Release. As a material inducement for the Parties to enter into this
Agreement, the Parties hereby release and forever discharge one another and each
of their respective past and present predecessors, successors, affiliates,
subsidiaries, parents, insurers, officers, directors, employees, managers,
members, shareholders, heirs, agents, and attorneys from any and all known and
unknown claims, disputes, demands, debts, liabilities, obligations, contracts,
agreements, causes of action, suits, attorneys’ fees and/or costs, of whatever
nature, character or description, which the Parties had, now have, or may have
related to the Note. For purposes of this Agreement, “affiliate” shall include,
but not be limited to, any officers or directors of the Parties as of the date
of this Agreement. 

 

 
1


--------------------------------------------------------------------------------




 

4.  Scope of Release. This release does not preclude an action to enforce the
specific terms of this Agreement.

 

5.  Waiver of Claims. It is understood and agreed by the Parites that all rights
under Section 1542 of the Civil Code of California, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor,”

 

are hereby expressly waived. The Parties acknowledge, agree and understand the
consequences of a waiver of Section 1542 of the California Civil Code and assume
full responsibility for any and all injuries, damages, losses or liabilities
that may hereinafter arise out of or be related to matters released hereunder.
The Parties understand and acknowledge that the significance and consequence of
this waiver of Section 1542 of the Civil Code is that even if the Parties should
eventually suffer additional damages arising out of the subject matter hereof,
they will not be permitted to make any claim for those damages. Furthermore, the
Parties acknowledge that they intend these consequences even as to claims for
damages that may exist as of the date of this Agreement but which they do not
know exist, and which, if known, would materially affect their decision to
execute this Agreement, regardless of whether the Parties’ lack of knowledge is
the result of ignorance, oversight, error, negligence, or any other cause.

 

6.  Further Action. The Parties shall execute and deliver all documents, provide
all information and take or forebear from taking all such action(s) as may be
necessary or appropriate to achieve the purpose of this Agreement.

 

7.  Legal Counsel. Each Party acknowledges and represents that, in executing
this Agreement, such Party has had the opportunity to consult legal counsel, and
has not relied on any inducements, promises, or representations made by any
Party or any party representing or serving such Party, unless expressly set
forth herein.

 

8.  No Admission of Liability. This Agreement does not constitute an admission
of liability by any Party for any purpose, except as otherwise provided herein.

 

9.  Amendment; Cancellation. This Agreement may not be amended, canceled,
revoked or otherwise modified except by written agreement subscribed by all of
the Parties to be charged with such modification.

 

 
2


--------------------------------------------------------------------------------




  

10. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective partners, employees, agents,
servants, heirs, administrators, executors, successors, representatives and
assigns.

 

11. Choice of Law and Venue. This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of California including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws. Venue for any action brought under this Agreement shall be in
the appropriate court in Orange County, California.

 

12. Entire Agreement. This Agreement and the attached exhibit sets forth the
entire agreement and understanding of the Parties hereto and supersedes any and
all prior agreements, arrangements and understandings related to the subject
matter hereof.

 

13. Attorneys’ Fees. The Parties hereto agree that in the event of any breach of
this Agreement, the Party determined to be responsible for the breach will pay
all costs and fees incurred by the Party enforcing this Agreement, including
attorney fees, whether incurred with or without suit or before or after
judgment.

 

14. Authority to Sign. Each person executing this Agreement hereby warrants and
represents that he or she has the power and authority to execute this Agreement
on behalf of such Party and on behalf of any other person and/or entity that
such signing Party purports to bind.

 

15. Interpretation of Agreement. This Agreement shall be construed as though all
Parties equally drafted it.

 

16. Counterparts. The Parties agree that this Agreement may be executed in
multiple counterparts and, upon such execution, all the counterparts taken
together shall constitute one and the same agreement. Counterparts and
signatures transmitted by facsimile or email (pdf) shall be valid and effective
as originals.

 

[remainder of page intentionally left blank; signature page to follow]

 

 
3


--------------------------------------------------------------------------------




 

PLEASE READ CAREFULLY, THIS SETTLEMENT AGREEMENT, WAIVER AND MUTUAL RELEASE
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

 

“Payor”

“Holder”

 

   

Platinum Technology Ventures, LLC,

SearchCore, Inc.,

 

a Nevada limited liability company

a Nevada corporation

 

   

 

/s/ Brent Inzer 

 

/s/ James Pakulis

 

By:

Brent Inzer

 

By:

 James Pakulis

 

Its:

Member/Manager

 

Its:

 Chief Executive Officer

 

 

 

4

--------------------------------------------------------------------------------

 